        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 1 of 14 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


MCKESSON CORPORATION,
a Delaware corporation,

                Plaintiff,
vs.                                                           CASE NO.

BENZER PHARMACY HOLDING LLC,
a Florida limited liability company;
BERKLEY PHARMACY, LLC,
a Michigan limited liability company;
MANISH PATEL, individually, and
KHUSHBOO PARIKH, individually,

                Defendants.
                                                  /

                                           COMPLAINT

         Plaintiff, McKesson Corporation, a Delaware corporation (“McKesson” or “Plaintiff”), by

its undersigned attorneys, brings this complaint against Defendants, BENZER PHARMACY

HOLDING LLC, a Florida limited liability company; BERKLEY PHARMACY, LLC, a Michigan

limited liability company (“Berkley”); MANISH PATEL, individually; and KHUSHBOO

PARIKH, individually, and says:

                                 JURISDICTION AND VENUE

         1.     This is an action in diversity for damages that exceed $75,000, exclusive of

interests, costs and attorneys’ fees and costs.

         2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest, attorneys’ fees

and costs and the dispute is between citizens of different states.




123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 2 of 14 PageID 2




         3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and (b)(3) in the U.S. District

Court for the Middle District of Florida, Tampa Division, because a substantial part of the events

or omissions giving rise to the claims in this action occurred in the Middle District and that there

is no district in which an action may otherwise be brought and multiple defendants are subject to

personal jurisdiction before this Court.

                                               PARTIES

         4.     McKesson Corporation is a Delaware corporation with its principal place of

business in the State of Texas.

         5.     Defendant BENZER PHARMACY HOLDING LLC is a Florida limited liability

company. On information and belief, the members of BENZER PHARMACY HOLDING LLC

are a combination of the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel;

iv) Padmaja Patel; v) Hardikkumar C. Patel; vi) Chetna D. Patel; or vii) Siddharth V. Patel and

each of the foregoing individual members are citizens of the State of Florida or State of Michigan

for diversity purposes.

         6.     Defendant BERKLEY PHARMACY, LLC is a Michigan limited liability

company. On information and belief, the members of Berkley Pharmacy, LLC are a combination

of the following individuals: i) Alpesh Patel; ii) Manish Patel; iii) Hema Patel; iv) Padmaja Patel;

v) Hardikkumar C. Patel; vi) Chetna D. Patel; vii) Siddharth V. Patel; or viii) Benzer Pharmacy

Holding LLC and each of the foregoing individual members, and with respect the Benzer

Pharmacy Holding, LLC, its members are, citizens of the State of Florida or State of Michigan for

diversity purposes.

         7.     Defendant ALPESH PATEL is a natural person domiciled in Florida and is, and

was at all times material hereto, sui juris.



                                                  2
123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 3 of 14 PageID 3




         8.     Defendant Khushboo Parikh is a natural person domiciled in Michigan and is, and

was at all times material hereto, sui juris.

                                     BACKGROUND FACTS

         9.     Benzer Pharmacy Holding LLC, is located Tampa, Florida, and, together with its

subsidiaries and affiliates, which include Berkley, operates an independent pharmacy chain.

         10.    Through this network, Benzer Pharmacy Holding LLC and its affiliates and

subsidiaries sell prescription and over-the-counter drugs and medical products in both physical

pharmacies and through online refill services.

         11.    Benzer Pharmacy Holding LLC arranges for the acquisition of prescription drugs

and plasma products from various distributors for the pharmacy network.

         12.    Benzer Pharmacy Holding LLC and its affiliates, including Berkley, entered into

business arrangements with McKesson to obtain prescription drugs and plasma products for its

pharmacy network and affiliates.

         13.    In addition, as part of facilitating the supply of prescription drugs and plasma

products for the pharmacy network participants, which include Berkley, Benzer Pharmacy Holding

LLC provided assurances of payment to the prescription drug distributors, guarantying the

payment of its affiliates and subsidiaries obligations for prescription drugs and plasma products

for its pharmacy network participants.

         14.    On or about May 2, 2010, Berkley executed and delivered a Customer Application

to McKesson whereby Berkley requested that McKesson establish accounts for Berkely and

whereby Berkley agreed to pay for all purchases on account plus past due charges, all other charges

and attorneys’ fees and costs associated with the collection of any amounts owed by Berkley to




                                                 3
123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 4 of 14 PageID 4




McKesson (the “Berkley Customer Application”). A copy of the Berkley Customer Application

is annexed hereto as Exhibit A.

         15.   Pursuant to the Berkley Customer Application, Berkley established two accounts

with McKesson to purchase products (the “First Trade Account”) and (the “Second Trade

Account”).

         16.   In conjunction with the business arrangement between Berkley and McKesson, on

or about July 3, 2019, Benzer Pharmacy Holding LLC executed and delivered to McKesson a

Guaranty through which Benzer Pharmacy Holding LLC guaranteed the unconditional repayment

of the obligations to McKesson for affiliated entities, including Berkley (the “Benzer Blanket

Guaranty”). A true and correct copy of the Benzer Blanket Guaranty is attached hereto as Exhibit

B.

         17.   From the opening of Berkley’s accounts with McKesson until approximately

November 15, 2019, Berkley purchased certain goods from McKesson on its accounts, the First

Trade Account and the Second Trade Account.

         18.   Upon the shipment of goods purchased by Berkley, McKesson rendered to Berkley

invoices setting forth the details of the purchase together with the total sum owed to McKesson for

the purchase, which amounts continue to accrue charges by virtue of their past due status. The

invoices are voluminous and contain confidential information. McKesson believes the invoices

and other evidence of the purchase of products by Berkley are either in the possession of all parties

to this lawsuit or available to those parties. If required to be filed in this action, McKesson will

seek to file the invoices in its possession under seal.




                                                   4
123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 5 of 14 PageID 5




         19.   McKesson further rendered to Berkley an account statement for the First Trade

totaling the sum of $81,070.50 plus interest and charges that continue to accrue. A copy of the

August 22, 2020 account statement for First Trade Account is annexed hereto as Exhibit C.

         20.   McKesson further rendered to Berkley an account statement for the Second Trade

Account totaling the sum of $81,497.25, plus interest and charges that continue to accrue. A copy

of the August 22, 2020 account statement for the Second Trade Account is annexed hereto as

Exhibit D.

         21.   Berkley defaulted under the terms of the Berkley Customer Application by failing

to pay for the goods purchased when payments were due, which default constitutes a breach of

Berkley’s contractual obligation to McKesson.

         22.   On or about December 3, 2019, McKesson made demand upon Berkley through

Berkley’s agent, Benzer Pharmacy Holding LLC, for payment of the amounts due from Berkley

to McKesson arising from both accounts. A copy of the demand letter is annexed hereto as Exhibit

E.

         23.   Although demand has been made upon Berkley for payment of amounts due to

McKesson, Berkley has failed and refused to pay the same.

         24.   As a result of Berkley’s default upon the terms of its account agreement with

McKesson, Berkely owes McKesson $81,070.50 upon the First Trade Account plus $81,497.25

upon the Second Trade Account, for a total of $162,567.75, together with interest, attorneys’ fees

and other costs and expenses incurred in this action.

                                           Count I
                                (Breach of Agreement-Berkley)

         25.   This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.


                                                 5
123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 6 of 14 PageID 6




         26.     The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

         27.     Because of Berkley’s default on its obligations arising from the Berkley Customer

Application, it has become necessary for McKesson to collect the balance due arising from the

Berkley Customer Application through its undersigned attorneys.

         28.     McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.

         29.     Pursuant to the terms of the Berkley Customer Application, McKesson is entitled

to be reimbursed by Berkley for such attorneys’ fees for their services plus all costs incurred in

this action.

         30.     All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

       WHEREFORE, McKesson Corporation demands judgment against Berkley Pharmacy, LLC,

Inc. in the sum of $162,567.75, plus interest, late charges, and the costs of collection, including

court fees, service of process fees and reasonable attorneys’ fees and costs.

                                              Count II
                                       (Open Account-Berkley)

         31.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         32.     The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

         33.     Before the institution of this action, McKesson and Berkley had business

transactions between them through approximately November 15, 2019.


                                                    6
123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 7 of 14 PageID 7




         34.     Berkley owes McKesson the sum of $162,567.75 for goods sold and delivered by

McKesson to Berkley pursuant to the invoices, which total sum remains unpaid, plus interest. The

invoices are voluminous and contain confidential information. McKesson believes the invoices

and other evidence of the purchase of products by Berkley are either in the possession of all parties

to this lawsuit or available to those parties. If required to be filed in this action, McKesson will

seek to file the invoices in its possession under seal.

         35.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Berkley Pharmacy,

LLC in the sum of $162,567.75, plus interest and costs.

                                            Count III
                          (Account Stated –Berkley First Trade Account)

         36.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         37.     The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

         38.     Before the institution of this action, McKesson and Berkley had business

transactions between them upon First Trade Account through approximately November 15, 2019.

         39.     McKesson rendered an account statement upon First Trade Account to Berkley and

Berkley did not object to the account statements. Berkley did thereupon acquiesce in and agree

thereto as an account stated.

         40.     Berkley owes McKesson $81,070.50 upon the First Trade Account, together with

interest and other costs and expenses incurred in this action.




                                                    7
123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 8 of 14 PageID 8




         41.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Berkley Pharmacy,

LLC in the sum of $81,070.50, plus interest and costs.

                                           Count IV
                        (Account Stated – Berkley Second Trade Account)

         42.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         43.     The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

         44.     Before the institution of this action, McKesson and Berkley had business

transactions between them upon Second Trade Account through approximately November 14,

2019.

         45.     McKesson rendered an account statement upon Second Trade Account to Berkely

and Berkley did not object to the account statements. Berkley did thereupon acquiesce in and

agree thereto as an account stated.

         46.     Berkley owes McKesson $81,497.25 upon the Second Trade Account, together

with interest and other costs and expenses incurred in this action.

         47.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Berkley Pharmacy,

LLC in the sum of $81,497.50, plus interest and costs.




                                                    8
123430631.1
        Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 9 of 14 PageID 9




                                              Count V
                                         (Goods Sold-Berkley)

         48.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         49.     The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

         50.     Before the institution of this action, McKesson and Berkley had business

transactions between them arising through approximately November 15, 2019.

         51.     Berkley owes McKesson the sum of $162,567.75, plus interest that continues to

accrue on its various purchases of goods from McKesson, which McKesson sold and delivered to

Berkley in accordance with the invoices and account statements.

         52.     All conditions precedent to the relief demanded herein have been performed,

waived or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Berkley Pharmacy,

LLC in the sum of $162,567.75, plus interest and costs.

                                           Count VI
              (Breach of Benzer Blanket Guaranty – Benzer Pharmacy Holding LLC)

         53.     This is an action for breach of a guaranty, the damages for which exceed

$75,000.00, exclusive of interest, costs and attorneys’ fees.

         54.     The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

         55.     Pursuant to the terms of the Benzer Blanket Guaranty, Benzer Pharmacy Holding

LLC unconditionally guaranteed timely payment and performance of obligations of the affiliates

listed on the Benzer Blanket Guaranty, including Berkley, to McKesson.



                                                    9
123430631.1
       Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 10 of 14 PageID 10




          56.   Benzer Pharmacy Holding LLC has not revoked the Benzer Blanket Guaranty.

          57.   By virtue of its execution of the Benzer Blanket Guaranty, Benzer Pharmacy

Holding LLC became liable for the obligations of Berkley to McKesson.

          58.   Berkley defaulted under the terms of the Berkley Customer Application by failing

to pay for the goods purchased when payments were due, which default constitutes a breach of

Berkley’s contractual obligation to McKesson.

          59.   Because of the default of Berkley, on December 3, 2019, McKesson demanded

payment from Benzer Pharmacy Holding LLC of such amounts arising from its guaranty of the

obligation of Berkley. A true and correct copy of the demand letter is annexed hereto as Exhibit

E.

          60.   Although demand has been made, Benzer Pharmacy Holding LLC has failed and

refused to pay the amounts due to McKesson pursuant to the Benzer Blanket Guaranty, as a

guarantor of the Berkley’s obligation.

          61.   As of August 21, 2020, Berkley owes McKesson $162,567.75, in principal,

together with interest, late charges, attorneys’ fees and other costs and expenses that continue to

accrue.

          62.   Because of Benzer Pharmacy Holding LLC’s default on its obligations arising from

the Benzer Blanket Guaranty, it has become necessary for McKesson to collect the balance due

arising from Benzer Blanket Guaranty through its attorneys, and McKesson has agreed to pay its

attorneys a reasonable fee for their services herein.

          63.   Pursuant to the terms of the Benzer Blanket Guaranty and the Berkley Customer

Application, McKesson is entitled to be reimbursed by Defendant Benzer Pharmacy Holding LLC

for such attorneys’ fees for their services plus all costs incurred in this action.



                                                  10
123430631.1
         Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 11 of 14 PageID 11




          64.    All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

          WHEREFORE, McKesson Corporation demands judgment against Defendant Benzer

Pharmacy Holding LLC in the sum of $162,567.75, in principal, plus interest, late charges and the

costs of collection, including court fees, service of process fees and reasonable attorneys’ fees and

costs.

                                           Count VII
                             (Breach of Guaranty – Khushboo Parikh)

          65.    This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

          66.    The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

          67.    In conjunction with the execution of the Berkley Customer Application, Khushboo

Parikh executed an unconditional, continuing guaranty of Berkley’s obligation to McKesson (the

“Khushboo Parikh Guaranty”). A copy of the Khushboo Parikh Guaranty is annexed hereto as

Exhibit F.

          68.    Pursuant to the terms of the Khushboo Parikh Guaranty, Khushboo Parikh

unconditionally guaranteed timely payment and performance of Berkley’s obligations to

McKesson.

          69.    Khushboo Parikh has not revoked the Khushboo Parikh Guaranty.

          70.    By virtue of his execution of the Khushboo Parikh Guaranty, Khushboo Parikh is

liable became liable for the obligations of Berkley to McKesson.




                                                   11
123430631.1
       Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 12 of 14 PageID 12




         71.    Berkley defaulted under the terms of the Berkley Customer Application by failing

to pay for the goods purchased when payments were due, which default constitutes a breach of

Berkley’s contractual obligation to McKesson.

         72.    Because of the default of Berkley, on February 11, 2020, McKesson demanded

payment from Khushboo Parikh of such amounts arising from his guaranty of the obligation of

Berkley. A true and correct copy of the demand letter is annexed hereto as Exhibit G.

         73.    Although demand has been made, Khushboo Parikh has failed and refused to pay

the amounts due to McKesson pursuant to the Berkley Customer Application, as a guarantor of

Berkley’s obligation.

         74.    Because of Berkley and Khushboo Parikh’s default on their obligations arising from

the Berkley Customer Application and Khushboo Parikh Guaranty, it has become necessary for

McKesson to collect the balance due arising from the Berkley Customer Application and

Khushboo Parikh Guaranty through its attorneys.

         75.    McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.

         76.    Pursuant to the terms of the Berkley Customer Application and Khushboo Parikh

Guaranty, McKesson is entitled to be reimbursed by Khushboo Parikh for such attorneys’ fees for

their services plus all costs incurred in this action.

         77.    All conditions precedent to relief demanded herein have been performed, waived

or have occurred.




                                                   12
123430631.1
       Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 13 of 14 PageID 13




         WHEREFORE, McKesson Corporation demands judgment against Khushboo Parikh in

the sum of $162,567.75 in principal, plus interest, late charges and the costs of collection, including

court fees, service of process fees and reasonable attorneys’ fees and costs.

                                            Count VIII
                                (Breach of Guaranty – Manish Patel)

         78.     This is an action for damages in excess of $75,000.00, not including interest and

attorneys’ fees and costs.

         79.     The allegations set forth in paragraphs 1 through 24 are realleged as if fully set forth

in this Count.

         80.     In conjunction with the execution of the Berkley Customer Application, Manish

Patel executed an unconditional, continuing guaranty of Berkley’s obligation to McKesson (the

“Manish Patel Guaranty”). A copy of the Manish Patel Guaranty is annexed hereto as Exhibit F.

         81.     Pursuant to the terms of the Manish Patel Guaranty, Manish Patel unconditionally

guaranteed timely payment and performance of Berkley’s obligations to McKesson.

         82.     Manish Patel has not revoked the Manish Patel Guaranty.

         83.     By virtue of his execution of the Manish Patel Guaranty, Manish Patel became

liable for the obligations of Berkley to McKesson.

         84.     Berkley defaulted under the terms of the Berkley Customer Application by failing

to pay for the goods purchased when payments were due, which default constitutes a breach of

Berkley’s contractual obligation to McKesson.

         85.     Because of the default of Berkley, on December 3, 2019, McKesson demanded

payment from Manish Patel of such amounts arising from his guaranty of the obligation of Berkley.

A true and correct copy of the demand letter is annexed hereto as Exhibit E.




                                                   13
123430631.1
       Case 8:20-cv-02220 Document 1 Filed 09/21/20 Page 14 of 14 PageID 14




         86.    Although demand has been made, Manish Patel has failed and refused to pay the

amounts due to McKesson pursuant to the Berkley Customer Application, as a guarantor of

Berkley’s obligation.

         87.    Because of Berkley and Manish Patel’s default on their obligations arising from the

Berkley Customer Application and Manish Patel Guaranty, it has become necessary for McKesson

to collect the balance due arising from the Berkley Customer Application and Manish Patel

Guaranty through its undersigned attorneys.

         88.    McKesson has retained the services of attorneys, and is obligated to pay its

attorneys a reasonable fee for their services rendered in connection with this action plus all costs

incurred in this action.

         89.    Pursuant to the terms of the Berkley Customer Application and Manish Patel

Guaranty, McKesson is entitled to be reimbursed by Manish Patel for such fees for their services

plus all costs incurred in this action.

         90.    All conditions precedent to relief demanded herein have been performed, waived

or have occurred.

         WHEREFORE, McKesson Corporation demands judgment against Manish Patel in the

sum of $162,567.75 in principal, plus interest, late charges and the costs of collection, including

court fees, service of process fees and reasonable attorneys’ fees and costs.


                                                     /s/ Kathleen S. McLeroy____
                                                     Kathleen S. McLeroy
                                                     Florida Bar No. 856819
                                                     Primary email: kmcleroy@carltonfields.com
                                                     CARLTON FIELDS, P.A.
                                                     Post Office Box 3239
                                                     Tampa, Florida 33601-3239
                                                     Telephone:      813.223.7000
                                                     Facsimile:      813.229.4133
                                                     Attorneys for Plaintiff

                                                14
123430631.1
